'-T7/20-03 0
w

                  Jonm
              1          CqxjuAjoJplXXVtfVUlQLi
               C         Q^eeus Q"f :\^clS

                  J^ezB€£yC          RECEIVED IN
                  .msi^rpviS^URT0FCRMNALAPPEALS
                                      MAR 06 2015
    -DCTV:
         u)V-n,;^\oo5


                                      —-1""gTii<Kffm*i'4i'




                                          VCJOUDv        £
                                                  Causa.
                                              u
           \sJw*Hhife                stuua
              X£X3t±UECi
                  yJiLttsoedcOiU^ouLikt
    °S



                                                   f*.       ii-h
           5:k£^jQ^^\t.SS)^£.

         fijc^AlMU^xjpa


    d0U^U£LTU_S>P\
                          Do^ajkiS^           ircv


    beJoaiCLajLA^afKx^
                                           iv(mAon_
•
     5bcuopi_av3ooLl
        ic£,-3Lss:



              _\3_ao4l



4                                     eNieJasJfeoa
                      3




ii\^3ciil




                ioLOrxa

\!M           fiJZQ&UC
             s+&m
 \na_£JSe.




                   f.r-iliy;
                      ,4


£h^L_c£5s>j5£:


^JooijariiS^^cQZl


                    jALtCuccv



       ^


35jovmnD5^^1A
    £bJ^Jo
  -fox
 BE
M._octf^\sac-Q5
                                            t^pjrr\J3M.
                      Xxi




       A£l


      (ocn^Q9AQi-\U         u^-       HJQJJJDfi,
                                  i


oi                           aa\




                                  ^14-ft^i. CJri m
_app_\9Q:i
                                                   i/;','
                               ©
mas_




                     (GDikAWjui
                    gCOEAl&.
                tTH^ZS^Oi)
                       rasas

 iEknkcidaaiAecu^


                               , -   v:"V":>r..-v



                                       •,/.-,